Exhibit 10.1


May 7, 2009
 
 
PERSONAL & CONFIDENTIAL
 
Robert Moitoso
[Home address redacted]
 


Re:    Amendment No. 2 to Employment Agreement dated January 3, 2007 between you
and NYFIX, Inc., as amended by Amendment No. 1 dated December 29, 2008 (the
“Agreement”).
 
Dear Bob:


You and NYFIX, Inc. agree to the following amendments to the Agreement.


The second full paragraph on Page 3 of the Agreement, as amended by Amendment
No. 1, is hereby further amended in its entirety and replaced with:


“While we certainly hope that your employment with NYFIX will be long and
mutually rewarding, this offer is not a guarantee of employment for a specific
period of time.  You should understand that you are an employee at-will, which
means that either you or NYFIX may terminate your employment for any reason, at
any time, with or without notice.  Please understand that no supervisor, manager
or representative of NYFIX other than the Chief Executive Officer or the Chief
Financial Officer has the authority to enter into any agreement with you for
employment for any specified period of time or to make any promises or
commitments contrary to the forgoing.  Further, any employment agreement entered
into by the Chief Executive Officer or the Chief Financial Officer shall not be
enforceable unless it is in a formal written agreement and signed by you and one
of these designated company representatives.  Notwithstanding the above, in the
event you voluntarily terminate your employment with Good Reason (as defined on
Attachment “A”) or the Company terminates your employment without “Cause” (as
defined on Attachment “A”), subject to the provisions of Attachment A,
commencing 30 (thirty) days after termination of employment, you will receive
(i) twelve (12) months’ base pay at your then-current rate, less required
withholdings, payable in accordance with the Company’s normal payroll practices,
and (ii) reimbursement for your out-of-pocket COBRA expense during the severance
period, provided that you execute a release document in form and substance
acceptable to NYFIX in its reasonable discretion (a “Release”), within such
thirty-day period, and that any waiting or revocation periods contained in such
release shall have expired prior to the 30th day following the date of
termination.  All severance payments hereunder are subject to the provisions of
Attachment B.”
 
 
 

--------------------------------------------------------------------------------

 
The below definition of “Good Reason” will be added to the Definitions Section
of Attachment A of the Agreement:


“The term “Good Reason” shall mean the occurrence of any of the following
events:  (i) a material diminution in your duties; (ii) a material reduction in
your base salary; or (iii) the relocation of your principal place of employment
outside the Northeastern United States.


Any termination by you for Good Reason shall be communicated by means of a
written notice delivered by you to the Company within 90 of the initial
existence of the occurrence or condition on which you base your claim for Good
Reason.  If the condition is capable of being corrected, the Company shall have
30 during which it may remedy the condition.  If the condition is not corrected,
you must leave employment within 12 (twelve) months after the initial occurrence
of the condition giving rise to your claim for Good Reason.”


If you are in agreement with the foregoing, kindly execute a copy of this letter
and return it to the undersigned.


NYFIX, Inc.




Very truly yours,
 
/s/ Steven Vigliotti____
Steven Vigliotti
Chief Financial Officer


Accepted and Agreed:


/ s/ Robert Moitoso


Robert Moitoso
 
 
 
 

--------------------------------------------------------------------------------

 